              Case 1:19-cv-01808-BAM Document 17 Filed 12/07/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:19-cv-01808-BAM
13   MARNIE BADE,                                    )
                                                     )       STIPULATION TO VOLUNTARY
14                  Plaintiff,                       )       REMAND PURSUANT TO SENTENCE
                                                     )       FOUR OF 42 U.S.C. § 405(g) AND TO
15        vs.                                        )       ENTRY OF JUDGMENT; ORDER
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20           IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

21   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

22   that the above-entitled action shall be remanded to the Commissioner of Social Security for

23   further administrative proceedings.

24          On remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to re-

25   evaluate the medical opinions of record, including the opinion of Treating Psychiatrist Ashley

26   Tate de Lara, Psy.D., and explain, with citations to evidence, what weight is given to the

27   opinions and why. In light of the above findings, the ALJ will reassess the claimant’s residual

28   functional capacity, and if warranted by the expanded record, obtain supplemental vocational



                                                         1
                 Case 1:19-cv-01808-BAM Document 17 Filed 12/07/20 Page 2 of 3



 1   expert evidence to clarify the effect of the assessed limitations on the claimant’s ability to
 2   perform other work in the national economy. The ALJ will offer the claimant the opportunity for
 3   a hearing, take any further action needed to complete the administrative record, and issue a new
 4   decision.
 5
 6                                                  Respectfully submitted,
 7
     Dated: December 3, 2020                        /s/ Bess Brewer*
 8                                                  (*as authorized via e-mail on Dec. 3, 2020)
                                                    BESS BREWER
 9                                                  Attorney for Plaintiff
10
     Dated: December 3, 2020                        McGREGOR W. SCOTT
11                                                  United States Attorney
                                                    DEBORAH LEE STACHEL
12                                                  Regional Chief Counsel, Region IX
13                                                  Social Security Administration

14                                          By:     /s/ Ellinor R. Coder
                                                    ELLINOR R. CODER
15                                                  Special Assistant U.S. Attorney
16                                                  Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
              Case 1:19-cv-01808-BAM Document 17 Filed 12/07/20 Page 3 of 3


                                                  ORDER
 1
 2        Based upon the parties’ Stipulation and for cause shown, IT IS ORDERED that the above-
 3   captioned action is remanded to the Commissioner of Social Security for further proceedings
 4   consistent with the terms of the Stipulation to Remand. The Clerk of the Court is directed to
 5   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of
 6   the Commissioner.
 7
 8
     IT IS SO ORDERED.
 9
10      Dated:     December 4, 2020                            /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
